DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 04/14/2022.
Claims 1-16, and 21 are pending and are rejected.
Claims 17-20 have been canceled.
Claims 1-2, 9-14, 16, and 21 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 was filed after the mailing date of the Nonfinal Office Action on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim objections have been fully considered and are not persuasive.  The objection is maintained. 
Applicant’s arguments, with respect to claim rejection under 35 USC § 112 have been fully considered and are persuasive.  The amendment overcome the rejection.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, with respect to claim rejection under 35 USC § 101 have been fully considered and are persuasive.  Claims 17-20 have been canceled.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments, with respect to claim 1, rejected under 35 USC § 112 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1) in view of Connally (US 20070180321 A1) and further in view of Fligler (US 20060229931 A1).
As to claim 1, Duffield teaches a method for capturing summaries of data flows in an electronic, packet-switched communication network ([0007] the data structure is adaptive to the offered traffic and carries a synopsis of the traffic in the form of a set of estimated hierarchical aggregates of traffic activity), the method comprising: 
receiving, from a node of the communication network, packet flow data ([0022] during the call setup, a setup signaling message is sent from IP device 144, through the LAN 140, the VoIP Gateway/Router 142, and the associated packet based access network, to BE 112); 
obtaining a subset of packet flow parameters (IP src, IP dst, port src, port dst, protocol), based on the packet flow data ([0033] a hierarchical heavy hitter is a hierarchical aggregate (obtaining a subset of the packet) that accounts for some specified proportion of the total activity; [0034] aggregations can be defined on one or more dimensions, e.g., source IP address, destination IP address, source port, destination port, protocol fields for IP flows);
obtaining a packet flow statistic, based on the packet flow data ([0080] combine the observed and estimated missed traffic, where the combined traffic can be compared with historical or predicted measure of total traffic for that node (obtaining a packet flow statistic) and determine the hierarchical heavy hitter); and 
updating the collection of stored packet flow summaries, based on a subset of the packet flow parameters and the packet flow statistic ([0077] the trie data structure is updated. For example, for each packet received, the trie data structure is updated with respect to returning the longest matching prefix and incrementing the volume of the relevant node), 
Duffield does not explicitly teach
storing a collection of packet flow summaries, wherein each packet flow summary is arranged as nodes in a tree data structure, wherein each node represents a flow according to a predefined feature hierarchy;
Connally teaches
storing a collection of packet flow summaries, wherein each packet flow summary is arranged as nodes in a tree data structure, wherein each node represents a flow according to a predefined feature hierarchy ([0002] generate data objects from the test data and store the data objects in a data model, (2) arrange the data objects in a tree structure; [0034] Looking at FIG. 5, and in one embodiment, there is shown a data model 500 having a tree structure 502 of parent and child data objects 504.  Examiner node: The data model 502 is a predefined feature hierarchy). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the store data is arranged in a tree structure, as taught by Connally.  One would be motivated to do so to excess the demands of storing the data when more than one client needs to access the test data.  
Duffield and Connally do not explicitly teach 

each node is annotated with a complementary popularity (comp pop), namely, its popularity that is not covered by any of its children.
Fligler teaches
each node is annotated with a complementary popularity (comp pop), namely, its popularity that is not covered by any of its children ([0051] a "complementary" operation to split the population into two or more sub-populations based on a certain rule or criteria.  A "recalculate" operation to modify an attribute of a node and recalculate information for all descendant nodes and/or connected nodes; and/or other suitable operations, wherein [0101] a "calculated data item" may not be part of the original, raw data, but rather may be based on one or more existing data items or other calculated data items (not covered by any of its children)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield and Conally disclosure, the complementary and population related to a node, as taught by Fligler.  One would be motivated to do so to detect and resolve chronic experience problems, thereby eliminating or reducing the need to predefine experience problems and/or the need to monitor predefined symptoms.  

As to claim 2, Duffield, Connally, and Fligler teach the method of claim 1, wherein Duffield further teaches the updating comprises: 
checking whether a packet flow summary comprising the same subset of packet flow parameters already exists in the collection ([0063] When the value in this field exceeds the node is marked as internal and a new child node associated with the prefix 0* or 1* that the incoming packet matches is created); 
updating a packet flow statistic of the existing packet flow summary, based on the obtained packet flow statistic, if yes ([0063] the structure develops dynamically with the arrival of each new packet. The implementation also includes some special handling when the bottom of the trie is reached. In one illustrative example, the update operation is illustrated for a trie with Tsplit set to 10); and 
adding a new packet flow summary, the summary comprising the subset of packet flow parameters and the packet flow statistic, otherwise ([0063] when the value in this field exceeds the node is marked as internal and a new child node associated with the prefix 0* or 1* that the incoming packet matches is created).
Examiner note: The claim is interpreted as in a case of one of the condition “if” or “otherwise” is executed.

As to claim 3, Duffield, Connally, and Fligler teach the method of claim 2, wherein Duffield further teaches the adding a new packet flow summary further comprises: 
identifying a least general (longest matching) parent node of the added new packet flow summary ([0064] the method first performs a longest matching prefix operation on the trie and arrives at the node associated with prefix 10*. Adding 5 bytes to the volume field of this node would make its value exceed Tsplit. Therefore, the method creates a new node associated with prefix 100*). 

As to claim 4, Duffield, Connally, and Fligler teach the method of claim 3, wherein Duffield the adding a new packet flow summary  further comprises: 
creating and adding one or more intermediate nodes ([0064] the size of the current packet is used to initialize the volume field of the newly created node). 

As to claim 7, Duffield, Connally, and Fligler teach the method of claim 1, wherein Duffield further teaches the packet flow parameters comprise at least one IP address ([0020] the call control element may need to interact with various VoIP related servers in order to complete a call that require certain service specific features, e.g. translation of an E.164 voice network address into an IP address).

As to claim 11, Duffield, Connally, and Fligler teach the method of claim 1, Duffield further teaches a computer-implemented method of determining a difference between two or more particular collections of stored packet flow summaries, each of said particular collections having been obtained by the method of claim 1 ([0080] where the combined traffic can be compared with historical or predicted measure of total traffic for that node).

As to claim 12, Duffield, Connally, and Fligler teach the method of claim 1, Duffield further teaches
a computer-implemented method for querying a particular collection of stored packet flow summaries, said particular collection having been obtained by the method of claim 1 ([0022], fig. 1, during the call setup, a setup signaling message is sent from IP device 144, through the LAN 140, the VoIP Gateway/Router 142, and the associated packet based access network, to BE 112).

As to claim 13, Duffield, Connally, and Fligler teach the method of claim 12, wherein Duffield further teaches
a packet flow statistic of a packet flow summary is determined based on a sum of packet flow statistics of a node and packet flow statistics of at least some child nodes of the node ([0004] detecting anomalies is the mere volume of traffic and measured statistics; [0067] the volume of the current node is computed as being the sum of the volume represented in the current trie node and its child nodes).

As to claim 14, Duffield, Connally, and Fligler teach the method of claim 1, Duffield further teaches the method further comprising the step of exporting stored packet flow summaries over an electronic network via a standardized interface ([0021], fig. 1, for calls that originate or terminate in a different carrier, they can be handled through the PSTN 120 and 121 or the Partner IP Carrier 160 interconnections, [0051] where summary data structure is sent with a threshold).
As to claim 15, Duffield, Connally, and Fligler teach the method of claim 4, wherein Duffield further teaches
the one or more intermediate nodes are created and/or added based on available storage space ([0063] The size of the current packet is then used to initialize the volume field in the newly created child node).  

As to claim 16, Duffield, Connally, and Fligler teach the method of claim 1, Duffield further teaches the non-volatile, non-transient, machine-readable medium storing one or more particular collections of stored packet flow summaries, each of said particular collections having been obtained by the method of claim 1 ([0083] the present hierarchical heavy hitter detection method 505 (including associated data structures) of the present invention can be stored on a computer readable medium).

As to claim 21, Duffield, Connally, and Fligler teach method according to claim 1, Duffield further teaches
a computer-implemented method for monitoring and/or controlling an electronic, packet-switched communication network, based on particular packet flow summaries, each of said particular packet flow summaries having been obtained by a method according to claim 1 ([0038] network service providers and enterprise network operators need the ability to detect anomalous events in the network, for network management and monitoring, reliability, security and performance reasons).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1), in view of Connally (US 20070180321 A1), in view of Fligler (US 20060229931 A1) and further in view of Kairo (US 20090012746 A1).
As to claim 5, Duffield, Connally, and Fligler teach the method of claim 4, Duffield does not explicitly teach
wherein the one or more intermediate nodes are created and/or added based on a pre-determined probability.
Kairo teaches
wherein the one or more intermediate nodes are created and/or added based on a pre-determined probability ([0020] establishing the one or more intermediate nodes may include creating a probability table (pre-determined probability) for each intermediate node).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the adding a node based on a probability table, as taught by Kairo.  One would be motivated to do so to solve the network for the first set of variables and their associated uncertainties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1), in view of Connally (US 20070180321 A1), in view of Fligler (US 20060229931 A1). and further in view of Siddiqi (US 20190272333 A1).
As to claim 6, Duffield, Connally, and Fligler teach the method of claim 5, Duffield does not explicitly teach 
wherein the pre-determined probability is essentially equal to 0.1. 
Siddiqiteaches
wherein the pre-determined probability is essentially equal to 0.1 ([0053], claim 7, predetermined threshold and the predetermined probability are greater than 0 and less than or equal to 0.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the value of the pre-determine probability is 0.1, as taught by Siddiqi.  One would be motivated to do so that with a small probability, the genes of the mutant to replace the genes of the parent even if they are not better than them.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1), in view of Connally (US 20070180321 A1), in view of Fligler (US 20060229931 A1), and further in view of Klinker (US 20030088529 A1).
As to claim 8, Duffield, Connally, and Fligler teach the method of claim 7, Duffield does not explicitly teach 
wherein the IP address is represented in a classless inter-domain routing (CIDR) format.
Klinker teaches 
the IP address is represented in a classless inter-domain routing (CIDR) format ([0057] an IP address of 239.051.0.0/16, in a classless interdomain routing ( CIDR) schema, identifies the relevant address of a particular node).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the CIDR of an IP address, as taught by Klinker.  One would be motivated to do so to determine projected flow performance and projected flow volume in relation to the available bandwidth and marginal cost to a destination provider.

As to claim 9, Duffield, Connally, and Fligler teach the a computer-implemented method of stored packet flow summaries, each of said particular collections having been obtained by the method of claim 1 ([0083] the present hierarchical heavy hitter detection method 505 (including associated data structures) of the present invention can be stored on a computer readable medium), Duffield does not explicitly teach
a computer-implemented method for merging two or more collections of stored packet flow summaries obtained by the method of claim 1.
Klinker teaches
a computer-implemented method for merging two or more collections of stored packet flow summaries obtained by the method of claim 1 ([0127] referring back to FIG. 7B, BGP4 Engine 782 integrates, or merges, all of the routes into a single BGP4 routing table 783 best available routes).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the merging network data, as taught by Klinker.  One would be motivated to do so to determine projected flow performance and projected flow volume in relation to the available bandwidth and marginal cost to a destination provider.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1), in view of Connally (US 20070180321 A1), in view of Fligler (US 20060229931 A1), and further in view of Jain (US 20170250953 A1).
As to claim 10, Duffield, Connally, and Fligler teach a computer-implemented method of claim 1, Duffield further teaches one or more collections of stored packet flow summaries obtained by the method of claim 1 ([0078] reconstructs or aggregate volume for each of the internal nodes).
Duffield does not explicitly teach
determining top-K flows from one or more particular collections of stored packet flow summaries, each of said particular collections having obtained by the method of claim 1.
Jain teaches
determining top-K flows from one or more particular collections of stored packet flow summaries, each of said particular collections having obtained by the method of claim 1 ([0061] a separate top-K local table which explicitly stores the keys and their respective values, loglog info, etc., for a subset of the keys in the CM sketch).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the merging network data, as taught by Klinker.  One would be motivated to do so to identify a packet feature as potentially problematic may be its relative statistical rank among other packet features.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 20090016234 A1), in view of Connally (US 20070180321 A1), and further in view of Liu (US 20080256549 A1).
	As to claim 19, Duffield, Connally, and Fligler teach the method of claim 18, Duffield does not explicitly teach method, further comprising:
obtaining a multitude of packet flow summaries from a multitude of different servers; and 
merging the summaries.
Liu teaches 
obtaining a multitude of packet flow summaries from a multitude of different servers ([0088] a given server within the hierarchy replicates the branch summaries of its siblings, its ancestors and its ancestors' siblings. Upon receiving a query, a server evaluates the query against replicated summaries and directs the resolver to search corresponding remote servers when matches are identified); and 
merging the summaries ([0088] Such replications let each server receive summaries that combine together to cover the whole hierarchy. Therefore, the resolver can send the request to any server).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Duffield disclosure, the merging network data, as taught by Liu.  One would be motivated to do so to share at least one of data and processing resources within the combination of sites.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/                Primary Examiner, Art Unit 2456